272 S.W.3d 344 (2008)
STATE of Missouri, Respondent,
v.
Derrick L. BURNETT, Appellant.
No. WD 68187.
Missouri Court of Appeals, Western District.
October 28, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied December 23, 2008.
Application for Transfer Denied January 27, 2009.
Matthew Ward, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Attorney General, Daniel N. McPherson, Asst. Attorney General, Jefferson City, MO, for respondent.
*345 Before JAMES M. SMART, JR., P.J., THOMAS H. NEWTON, and RONALD R. HOLLIGER, JJ.

Order
PER CURIAM:
Derrick Burnett appeals his conviction by a jury of felony resisting arrest, section 575.150 (RSMo), Cum.Supp.2005 for which he was sentenced to three years.
Having carefully considered the contentions on appeal, we find no grounds for reversing the decision. Publication of a formal opinion would not serve jurisprudential purposes or add to understanding of existing law. The judgment is affirmed. Rule 30.25(b).